United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.S., Appellant
and
DEPARTMENT OF THE ARMY,
EXPEDITIONARY CONTRACTING
COMMAND, Camp Arifjan, Kuwait, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1572
Issued: March 12, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 18, 2019 appellant, through counsel, filed a timely appeal from an April 10, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left knee condition
causally related to the accepted October 22, 2017 employment incident.
FACTUAL HISTORY
On December 19, 2017 appellant, then a 56-year-old quality assurance specialist, filed a
traumatic injury claim (Form CA-1) alleging that on October 22, 2017 she tripped over debris and
fell face down in the employing establishment’s Outside Dining Facility parking lot when walking
with a coworker during her lunchbreak while in the performance of duty. The employing
establishment controverted the claim, asserting that the alleged injury occurred during her
lunchbreak and that evidence was not provided to support an employment-related injury or
entitlement to continuation of pay. No evidence was received with the claim.
In a December 27, 2017 development letter, OWCP requested that appellant provide
additional factual and medical information in support of her claim, including a report from her
attending physician which addressed causal relationship between a diagnosed condition and the
claimed October 22, 2017 employment incident. It afforded her 30 days to submit the necessary
evidence.
In response, appellant submitted a November 22, 2017 witness statement from D.H.
attesting to her trip and fall on October 22, 2017.
A copy of appellant’s chronological record of medical care, with a date range from
September 19, 2016 through November 13, 2017, was also provided. In a November 6, 2017 entry,
Dr. Jason Alisangco, Board-certified in family practice and sports medicine, reported the history
of injury as “[patient] states she tripped two weeks ago, but did not feel pain until a week later.”
He noted that appellant was diagnosed with arthritis two months prior. Dr. Alisangco indicated
that she had abnormal movement of all extremities, normal motor strength, and no weakness
observed of the left knee. Examination findings of the left knee revealed effusion and tenderness
on palpation joint capsule. Dr. Alisangco diagnosed osteoarthritis of the knee with symptomatic
knee effusion. Treatment consisted of aspiration with steroid.
After a November 6, 2017 steroid injection, appellant developed increased pain and
inability to bear weight or flex her knee. The record reflects that she was admitted to the military
hospital on November 13, 2017 at the employing establishment. In a partially redacted
November 10, 2017 memorandum, Maj. (Dr.) Jeremy K. Rush, a Board-certified orthopedic
surgeon, indicated that appellant was admitted for left septic knee arthritis and that she required
evacuation. He opined that she would not be fit for duty for four to six months. On November 18,
2017 appellant was admitted to the hospital in Landstuhl, Germany and was released on
November 27, 2017. She was then transported to Walter Reed Hospital in Bethesda, Maryland.
By decision dated January 29, 2018, OWCP accepted that the October 22, 2017
employment incident occurred while in the performance of duty as alleged. However, it denied
her claim finding that the medical evidence of record was insufficient to establish that her
diagnosed left knee osteoarthritis, synovitis, and sepsis conditions were caused or aggravated by
the accepted October 22, 2017 employment incident.
2

On January 11, 2019 appellant, through counsel, requested reconsideration.
Medical records were received consisting of laboratory and diagnostic tests results, medical
procedure notes, and counseling records related to appellant’s treatment for septic arthritis.
In a December 31, 2018 report, Dr. Joshua B. Macht, a Board-certified internist, noted his
December 20, 2018 review of appellant’s medical records. He diagnosed left knee sprain injury
treated with left knee injection complicated by septic arthritis. Dr. Macht opined that appellant
sustained an acute left knee sprain injury when she fell on October 22, 2017 as her medical records
documented the onset of swelling and pain a few days later. He noted that appellant ultimately
sought medical attention and was diagnosed with a symptomatic left knee effusion and had an
aspiration and injection procedure. Dr. Macht noted that procedure was complicated by septic
arthritis and she had to undergo additional treatment as a result. He indicated that appellant also
has a documented history of left knee osteoarthritis. Dr. Macht further opined that appellant
suffered an acute exacerbation of her chronic left knee symptoms when she fell on
October 22, 2017. He explained that the mechanism of appellant losing balance and falling, and
her attempt to maintain her balance, put an unexpected strain on the musculoligamentous structures
of the knee. This unexpected stretching of the tendons, ligaments, and muscle tissue of the left
knee joint structure and the stretching beyond its normal functional range of motion led to pain,
swelling, inflammation, and potentially tearing of the involved structures. Dr. Macht noted that
appellant had presented for examination with evidence of this mechanism of injury on
November 6, 2017 when she was found to have a knee effusion (swelling of the knee joint) and
acute pain. He opined that this was the direct result of the October 22, 2017 strain injury and, per
her documented history, she did not have this degree of pain or swelling with the left knee prior to
the October 22, 2017 accident. Dr. Macht therefore concluded that appellant suffered an acute left
knee sprain injury with exacerbation of her chronic left knee symptoms. He also opined that
appellant’s subsequent diagnosis of left knee septic arthritis was also causally related to the
October 22, 2017 accident as it developed as a post-procedural complication incurred during the
treatment of the October 22, 2017 injury.
By decision dated April 10, 2019, OWCP denied modification of its January 29, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

3
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

3

to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.6 There are two
components that must be considered in conjunction with one another. The first component is
whether the employee actually experienced the employment incident that allegedly occurred.7 The
second component is whether the employment incident caused a personal injury.8
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. The opinion of
the physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9 The absence of a physical examination by a physician may affect the
weight to be a given medical report, but does not necessarily render it incompetent as medical
evidence.10 In cases where the sole issue is one of causal relationship, a physical examination is
unnecessary as it would be of no consequence and would only result in additional delay and cost.11
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS
The Board finds that this case is not in posture for decision.

4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

See C.C., Docket No. 18-1453 (issued January 28, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388, 393-94 (2008).

7

E.M., Docket No. 18-1599 (issued March 7, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

8

E.M., id.; John J. Carlone, 41 ECAB 354 (1989).

9

See E.J., Docket No. 09-1481 (issued February 19, 2010).

10

See W.C., Docket No. 18-1386 (issued January 22, 2019); M.M., Docket No. 17-0438 (issued March 13, 2018);
C.B., Docket No. 17-0726 (issued July 3, 2017); Melvina Jackson, 38 ECAB 443, 447-52 (1987).
11

See Sherry Shreiber, Docket No. 04-1966 (issued January 24, 2005) (the Board held that the fact that an OWCPselected second opinion physician had not physically examined the claimant was of no consequence as the diagnosis
had already been established, and thus the only question was causal relationship).
12
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).

4

In his December 31, 2018 report, Dr. Macht opined that appellant suffered an acute sprain
injury of the left knee and an acute exacerbation of her chronic left knee symptoms when she fell
on October 22, 2017. He provided a proper factual and medical history of injury, noting that
review of her medical records documented the onset of swelling and pain a few days later. This
was collaborated by Dr. Alisangco’s November 6, 2017 entry wherein he reported that appellant
felt pain about a week after she tripped. Dr. Macht further noted that appellant had a history of
left knee osteoarthritis and, per her documented history, she did not have this degree of pain or
swelling with the left knee prior to the October 22, 2017 employment incident. He noted a
diagnosis of symptomatic left knee effusion and that she underwent an aspiration and injection
procedure, which was complicated by septic arthritis. Dr. Macht explained that, when appellant
attempted to maintain her balance and avoid falling to the ground, the mechanism of losing balance
when falling put an unexpected strain on the musculoligamentous structures of the knee and that
unexpected stretching of the tendons, ligaments, and muscle tissue of the left knee joint structure
led to pain, swelling, inflammation, and potentially tearing of the involved structures. Dr. Macht
indicated that she presented with evidence of this mechanism of injury on November 6, 2017 when
she was found to have a knee effusion (swelling of the knee joint) and acute pain. He concluded
that appellant suffered an acute left knee sprain injury with exacerbation of her chronic left knee
symptoms as a result of the October 22, 2017 injury. Dr. Macht also opined that the subsequent
diagnosis of left knee septic arthritis was also causally related to the accepted October 22, 2017
employment incident as it developed as a post-procedural complication incurred during the
treatment of the October 22, 2017 injury.
The Board finds that the December 31, 2018 report of Dr. Macht is sufficient to require
further development of the medical evidence to see that justice is done.13 Dr. Macht is a Boardcertified physician in internal medicine who is qualified in his field of medicine to render
rationalized opinions on the issue of causal relationship and he provided a comprehensive and
convincing review of the medical record and case history. It is further found that he provided a
comprehensive and convincing pathophysiological explanation as to how the mechanism of the
accepted employment trip and fall was sufficient to cause the conditions of an acute sprain injury
of the left knee and acute exacerbation of her chronic left knee symptoms. The Board has long
held that it is unnecessary that the evidence of record in a case be so conclusive as to suggest causal
connection beyond all possible doubt. Rather, the evidence required is only that necessary to
convince the adjudicator that the conclusion drawn is rational, sound, and logical.14 Accordingly,
Dr. Macht’s medical opinion is well rationalized and logical and is therefore sufficient to require
further development of appellant’s claim.15
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares

13

J.H., Docket No. 18-1637 (issued January 29, 2020); D.S., Docket No. 17-1359 (issued May 3, 2019); X.V.,
Docket No. 18-1360 (issued April 12, 2019); C.M., Docket No. 17-1977 (issued January 29, 2019); William J.
Cantrell, 34 ECAB 1223 (1983).
14

W.M., Docket No. 17-1244 (issued November 7, 2017); E.M., Docket No. 11-1106 (issued December 28, 2011);
Kenneth J. Deerman, 34 ECAB 641, 645 (1983) and cases cited therein).
15

See J.H., supra note 13.

5

responsibility in the development of the evidence.16 OWCP has an obligation to see that justice is
done.17
On remand OWCP shall refer appellant to an appropriate specialist, along with the case
record and a statement of accepted facts. Its referral physician shall provide a well-rationalized
opinion as to whether appellant’s diagnosed left knee conditions are causally related to or
aggravated by the accepted October 22, 2017 employment incident. After such further
development of the case record as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 10, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: March 12, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

See id. See also A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51 ECAB 219,
223 (1999).
17

See B.C., Docket No. 15-1853 (issued January 19, 2016).

6

